Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17013580 application filed 09/05/2020.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20,21,22,23,24 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16,17,18,19,20,21,22,23,24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Particularly, it is unclear if the phrase refers to a previous element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 17 has the phrase, “the feed and/or sweep flow channels," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 18 has the phrase, “the cover plated," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 19 has the phrase, “a second sealing gasket," (second recitation) which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

if this phrase is setting forth a new element.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “a second sealing gasket on the second surface configured to isolate the sweep flow from the feed flow and to isolate the membrane working area from the environment”, and the claim also recites “a second sealing gasket on the sweep side configured to isolate the sweep flow from the feed flow and to isolate the membrane working area from the external environment” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following, 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140238235 (herein known as LIU).

With regard to claim 1, LIU teaches a device for mass transfer or mass exchange between two fluid streams comprising:, especially at abstract
at least one membrane sheet having a thickness within claimed range capable of selectively allow a desired fluid to permeate while blocking others, especially at para 20,59; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
a membrane supporting structure 202 capable of support the membrane sheet, especially at para 51, fig 2B

a plurality of channels having a hydraulic diameter within claimed range on a sweep side of the membrane sheet, the second surface opposite the first surface, especially at para 67, fig 2B
a first sealing "silicone" (gasket) on the feed side 202 capable of isolate a feed flow via 218 from a sweep flow via 210 and within scope of to isolate a membrane working area from an external environment, especially at para 50,54, fig 2B
a second sealing "silicone" (gasket) on the sweep side 204 capable of isolate the sweep flow via 210 from the feed flow via 218 and  within scope of to isolate the membrane working area from the external environment, especially at para 50,54, fig 2B
two cover plates 404 capable of where assembly is a form of compressing at least the first sealing gasket to prevent fluid leakage, especially at para 50,54,80, fig 2B,4A

With regard to claim 3, LIU teaches
wherein first sealing gasket material is silicone, especially at para 50,54, fig 2B

With regard to claim 4, LIU teaches
wherein the membrane sheet comprises a porous membrane having pores within the claimed range, especially at para 59

With regard to claim 5, LIU teaches


With regard to claim 7, LIU teaches
wherein the membrane sheet comprises a molecular sieve membrane, especially at para 97

With regard to claim 8, LIU teaches
wherein the molecular sieve membrane comprises a water molecule-selective zeolite membrane supported on within range of a thin porous metal sheet, especially at para 97,114,121

With regard to claim 9, LIU teaches
wherein the membrane sheet further comprises a porous hydrophobic membrane configured to disperse the feed gas fluid into water or aqueous sweep fluid under a pressure gradient, especially at para 76,117; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 10, LIU teaches


With regard to claim 11, LIU teaches
wherein the porous hydrophobic membrane comprises a porous metal sheet coated with a porous layer of a layer of silicalite (whether "grown" is a product-by-process limitation which the teaching is within the scope of this limitation), especially at para 76; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

With regard to claim 12, LIU teaches
wherein the membrane supporting structure comprises a polymer or polymer composite, especially at para 51

With regard to claim 13, LIU teaches


With regard to claim 14, LIU teaches
at least a first flow distribution slot 218 located on the flow side of the membrane sheet and a second flow distribution slot 210 located on the sweep side of the membrane sheet, especially at para 51
the first flow distribution slot capable of distribute the feed flow into the channels on the feed side of the membrane and the second flow distribution slot capable of distribute the sweep flow into the channels on the sweep side of the membrane sheet, especially at para 51, fig 2B

With regard to claim 15, LIU teaches
a first pair of flow distribution slots 218 located on feed side of the membrane sheet, the first pair of flow distribution slots capable of distribution of the feed flow into the channels on the feed side of the membrane sheet, especially at para 51, fig 2B
a second pair of flow distribution slots 210 located on the sweep side of the membrane sheet, the second pair of flow distribution slots capable of distribution of the sweep flow into the channels on the sweep side of the membrane sheet, especially at para 51, fig 2B
wherein the second pair of flow distribution slots are oriented 90 degrees to the first pair of flow distribution slots, especially at para 51, fig 2B


the gasket placement in LIU inlight of the instant disclosure (such as at instant figure 4) is taken within scope of the feed and/or sweep flow channels are formed by gasket spacing, especially at para 50,54, fig 2B

With regard to claim 17, LIU teaches
wherein the feed and/or sweep flow channels via 210,218 formed in membrane supporting structure, especially at para 51, fig 2B

With regard to claim 18, LIU teaches
wherein the cover plated comprise the supporting structures and/or flow channels a surface facing the membrane, especially at para 51, fig 4A,5

With regard to claim 19, LIU teaches a method for mass transfer or mass exchange between two fluid streams comprising:, especially at abstract
providing a feed fluid via 218 to the flow side of a device for mass transfer or mass exchange between two fluid streams, especially at abstract, para 50,54, fig 2B
at least one membrane sheet having a thickness within claimed range capable of selectively allow a desired fluid to permeate while blocking others, especially at para 20,59
a supporting structure 202 capable of support the membrane sheet, especially at para 51, fig 2B

a plurality of channels having a hydraulic diameter within claimed range on a sweep side of the membrane sheet, the second surface opposite the first surface, especially at para 67, fig 2B
a first sealing "silicone" (gasket) on the feed side 202 capable of isolate a feed flow via 218 from a sweep flow via 210 and within scope of to isolate a membrane working area from an external environment, especially at para 50,54, fig 2B
a second sealing "silicone" (gasket) on the sweep side 204 capable of isolate the sweep flow via 210 from the feed flow via 218 and  within scope of to isolate the membrane working area from the external environment, especially at para 50,54, fig 2B
two cover plates 404 capable of where assembly is a form of compressing at least the first sealing gasket to prevent fluid leakage, especially at para 50,54,80, fig 2B,4A
wherein the first surface comprises a feed flow side (adjacent 218) and the second surface comprises a sweep flow side (adjacent 210), providing a sweep fluid to the sweep side of the device for mass transfer or mass exchange between two fluid streams, especially at abstract, para 50,54, fig 2B
providing a gradient across the membrane sheet in pressure, especially at para 117

With regard to claim 20, LIU teaches
removing fine particulates from the feed fluid, especially at para 91

With regard to claim 21, LIU teaches
performing a backflush to clean the membrane sheet, especially at para 91

With regard to claim 22, LIU teaches
removing water from the feed fluid to the sweep fluid, especially at para 94

With regard to claim 23, LIU teaches
humidifying the air from the feed fluid with water from the sweep fluid, especially at para 119

With regard to claim 24, LIU teaches
removing carbon dioxide from the feed fluid with an amine (alkaline) solution from the sweep fluid, especially at para 95
wherein an alkaline solution is an amine solution, especially at para 95

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140238235 (herein known as LIU) as evidenced by US 20100304953 (herein known as LIU953).

With regard to claim 6, LIU teaches
wherein the porous membrane further comprises a porous zeolite (ceramic) layer, especially at para 97,114,121



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 7, 16, 17, 18, 19, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8623210 (herein known as MANABE).

With regard to claim 1, MANABE teaches a device for "substance transport" (within scope of mass transfer or mass exchange) two fluid streams comprising:, especially at c4ln5-20
 at least one membrane sheet 7 having a thickness overlaping the claimed range configured to selectively allow a desired "substance" (within scope of fluid or molecules) to "semipermeable" (within scope of permeate while blocking others), especially at c3ln1-10,c4ln5-20,c27ln14-15,fig 1; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if 
 a membrane supporting structure 1 configured to support the membrane sheet, especially at c27ln5-20,fig 1
 a plurality of grooves (channels) having a depth overlapping claimed diameter range on a feed side of the membrane, especially at c29ln65-c30ln10,fig 1 
MANABE of does not specifically teach a plurality of channels having a hydraulic diameter from 0.3 to 3.0mm on a feed side of the membrane
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill of MANABE with hydraulic diameter on a feed side of the membrane, which overlaps the claimed range of MANABE for the benefit of fulfilling the specific detail required to make the groove disclosed by MANABE; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)
MANABE teaches a plurality of grooves (channels) having a depth overlapping claimed diameter range on a sweep side of the membrane, the second surface opposite the first surface, especially at c29ln65-c30ln10,fig 1 
MANABE of does not specifically teach a plurality of channels having a hydraulic diameter from 0.3 to 3.0mm on a sweep side of the membrane sheet, the second surface opposite the first surface

MANABE teaches a first sealing gasket 5 on the feed side capable of isolate a feed flow from a sweep flow and to isolate a membrane working area from an external environment, especially at c27ln45-65,fig 1
 a second sealing gasket 5 "in both faces" on the sweep side capable of isolate the sweep flow from the feed flow and to isolate the membrane working area from the external environment, especially at c27ln45-65,fig 1
 two cover plates 1a capable of compress at least the first sealing gasket to prevent fluid leakage via 8 and 9, especially at c27ln40-65,fig 1

With regard to claim 2, MANABE teaches
 a plurality of ports 3a and 3b on each of the two cover plates to provide a feed flow to the plurality channels on the feed side of the membrane sheet and to provide the sweep flow to the channel on the sweep side of the membrane sheet, especially at c27ln25-65,fig 1


 wherein first sealing gasket material is silicone, especially at c27ln25-65,fig 1

With regard to claim 4, MANABE teaches
 wherein the membrane sheet comprises a porous membrane having pores within the claimed range, especially at c27ln19-23,fig 1

With regard to claim 7, MANABE teaches
 wherein the membrane sheet comprises a "sieving effect" (molecular sieve) membrane, especially at c4ln5-14

With regard to claim 16, MANABE teaches
 the gasket placement in MANABE in-light of the instant disclosure (such as at instant figure 4) is taken within scope of the feed and/or sweep flow channels are formed by gasket spacing, especially at c27ln25-65,fig 1

With regard to claim 17, MANABE teaches
 wherein the feed and/or sweep flow grooves (channels) formed in membrane supporting structure, especially at c29ln65-c30ln10,fig 1

With regard to claim 18, MANABE teaches
 wherein the cover plated comprise the supporting structures and/or flow grooves (channels) a surface facing the membrane, especially at c29ln65-c30ln10,fig 1

With regard to claim 19, MANABE teaches a method for "substance transport" (within scope of mass transfer or mass exchange) between two fluid streams comprising:, especially at c4ln5-20
 providing a feed fluid (via middle 3a) to the flow side of a device within the scope of mass transfer or mass exchange between two fluid streams, especially at c26ln55-67,example 4-1,fig 3
 at least one membrane sheet 7 having a thickness overlapping the claimed range configured to selectively allow a desired "substance" (within scope of fluid or molecules) to "semipermeable" (within scope of permeate while blocking others), especially at c3ln1-10,c4ln5-20,c27ln14-15,fig 1
 a supporting structure 1 capable of support the membrane sheet, especially at c27ln5-20,fig 1
 hydraulic diameter on a feed side of the membrane, which overlaps the claimed range, especially at a plurality of grooves (channels) having a depth overlapping claimed diameter range on a feed side of the membrane, c29ln65-c30ln10, fig 1 
MANABE of does not specifically teach a plurality of channels having a hydraulic diameter from 0.3 to 3.0mm on a feed side of the membrane
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill of MANABE with hydraulic diameter on a feed side of the membrane, which overlaps the claimed range of MANABE for the benefit of fulfilling the specific detail required to make the groove disclosed by MANABE; otherwise, since it has been held 
MANABE teaches hydraulic diameter on a sweep side of the membrane, which overlaps the claimed range, especially at a plurality of grooves (channels) having a depth overlapping claimed diameter range on a sweep side of the membrane, the second surface opposite the first surface, c29ln65-c30ln10,fig 1 
MANABE of does not specifically teach a plurality of channels having a hydraulic diameter from 0.3 to 3.0mm on a sweep side of the membrane sheet, the second surface opposite the first surface
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill of MANABE with hydraulic diameter on a sweep side of the membrane, which overlaps the claimed range of MANABE for the benefit of fulfilling the specific detail required to make the groove disclosed by MANABE; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)
MANABE teaches a first sealing gasket 5 on the feed side capable of isolate a feed flow from a sweep flow and to isolate a membrane working area from an external environment, especially at c27ln45-65,fig 1

 two cover plates 1a capable of compress at least the first sealing gasket to prevent fluid leakage via 8 and 9, especially at c27ln40-65,fig 1
 wherein the first surface comprises a feed flow side (adjacent middle support 1b) and the second surface comprises a sweep flow side (adjacent middle support 1a), providing a sweep fluid (via upper 3a) to the sweep side of the device within scope of mass transfer or mass exchange between two fluid streams, especially at c26ln55-67,example 4-1,fig 3
 providing a gradient across the membrane sheet in concentration, especially at c8ln5-10,example 4-1,fig 3

With regard to claim 20, MANABE teaches
 removing fine particulates from the feed fluid, especially at c7ln9-15

With regard to claim 21, MANABE teaches
 performing a "reverse-washing" (backflush) to "sterilization" (clean) the membrane sheet, especially at c22ln60-c23ln5

With regard to claim 22, MANABE teaches


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776